IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
Michael A. Wood,
Plaintiff, Case No. 3:18~cv-l68
vs. Judge Thomas M. Rose
Sgt. Chad Eubanks, et. al., Magistrate Judge Sharon L. Ovington
Defendants, :
ORDER

This matter is before the Court on Defendants’ Motion for Leave to Depose Plaintiff
Michael A. Wood pursuant to Federal Rule of CiviI Procedure 30(a)(2)(B). (See Motion for Leave

filed at Doc. 18). The Motion is GRANTED.

IT IS SO ORDERED.

Dare: 3'}0"‘(1 j s ZMM fy~i

'SI?IKl(ON OVINGTON "
UNITED sTATEs MAGIST TE JUDGE
l

4829-73()5\8 189.1

